ADDENDUM TO REGISTRATION RIGHTS AGREEMENT This addendum, dated February 3, 2010 (the "Addendum") is made by and between Man Shing Agricultural Holdings, Inc. (the “Company”), and China Angel Assets Management Limited (the “Investor”).This document is to be read in conjunction with the Registration Rights Agreement (the “Agreement”) executed by both parties on or about January 4, 2010.This Addendum incorporates by reference and supplements the Agreement and the parties hereby agree to amend the Agreement as follows: 1.Section 2.
